669 N.W.2d 602 (2003)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Edith Marcos SEE, a Minnesota Attorney, Registration No. 188372.
No. A03-1209.
Supreme Court of Minnesota.
October 1, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Edith Marcos See has committed professional misconduct warranting public discipline, namely, failure to timely file state and federal individual income tax returns and pay the taxes due thereon in violation of Minn. R. Prof. Conduct 8.4(b) and (d).
Respondent admits her conduct violated the Rules of Professional Conduct, waives her rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which the parties jointly recommend that the appropriate discipline is a public reprimand, payment of $900 in costs and disbursements under Rule 24, RLPR, and probation for a period of two years subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.

*603 b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall timely file all required state and federal tax returns, including individual and employer withholding returns, and timely pay the taxes due thereon. Respondent shall affirmatively report to the Director, on or before the due date of the required returns, her compliance with filing and payment requirements. Such reports shall include copies of the required returns. On or before the filing deadline, respondent shall provide the Director with copies of all applications for filing extension and proof of approval of such applications. Respondent shall provide all of the documents and information required herein without specific reminder or request.
d. Within 60 days from the execution of this stipulation, respondent shall enter into agreements satisfactory to the Internal Revenue Service (IRS) and the Minnesota Department of Revenue (DOR) for the payment of all unpaid taxes. Respondent shall provide the Director with copies of the agreements and proof of currency on payments required by the agreements. If after 60 days, agreement with the IRS and/or DOR has not been reached despite diligent effort by respondent, respondent shall report monthly to the Director concerning her progress in reaching agreement. Such reports shall continue until written agreements have been signed by both the IRS and DOR.
e. If any time during the period of probation, after giving respondent an opportunity to be heard by the Director, the Director concludes that respondent has violated the conditions of the probation or engaged in further misconduct, the Director may file a petition for disciplinary action against respondent in the Minnesota Supreme Court without the necessity of submitting the matter to the Panel or Panel Chair. Respondent waives the right to such consideration by the Panel or Panel Chair.
f. If respondent complies with all the conditions of the probation as set forth above, the probation will be terminated. Pursuant to rule 8(d)(3), RLPR, the Director will maintain a permanent disciplinary record of this stipulation and probation file.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Edith Marcos See is publicly reprimanded and placed on probation for a period of two years, subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson Associate Justice